Title: To James Madison from Jacob Wagner, 17 October 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 17 Octr. 1805
          
          Enclosed are the abstracts from Sir J. Marriott’s reports, the references to treaties, and an extract from Reeves, respecting the modifications of the navigation laws to suit the course of war. To the latter I have not found time to add the references I have collected to additional acts, including the late order issued by Ld. Hawkesbury: they will follow to morrow. The communication from Mr. Yznardi’s deputy exhibits such an importance in the captures by the British under pretence of the blockade of Cadiz and St. Lucar, as almost to compare with the captures of vessels bound to Holland. A communication similar to this from Mr. Hill was received some time ago and is now in the hands of the President: it was in a feigned hand, supposed to be that of Mr. Gray, but without signature. I had calculated to send you to day the answers to the letters of recredence of Messrs. Freire & Olsen, with the necessary letters to accompany them, but the former have been accidentally so much disfigured as to make other copies necessary: they will be ready to morrow, as also a letter to Mr. Merry respecting the Hannah Maria’s case. I have written to Johnston and to Mc.Kim. I believe I have not before mentioned, that the effect of the pardons I have from time to time sent you has been anticipated by my writing to the Marshall to consider them as actually completed, when no more than the fiat of the President had been given. The curiosities from Mr. Coffin, occupying but a small space, I have thought it not improper to send them to you.
          Dr. Thornton received a letter, yesterday, from Peacock, who dates at Bath, England. He observes that as his expedition was fortunate, he considers it the harbinger of future prosperity. I remain with affecte. respect Your ob. Servt.
          
            Jacob Wagner
          
        